     1                                                                     Fi~Eo        COURT
                                                                ~~QfiK, U.S. DISTRICT

  2
                                                                     ~ -;~ 2021
  3
                                                                 ~—
                                                               CENTRA~-
  4                                                            EAS7ERN

  5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
         j UNITED STATES OF AMERICA,                  Case No.:
11
                            Plaintiff,                ORDER OF DETENTION PENDING
12                                                    FURTHER REVOCATION
                    v.                                PROCEEDINGS
13                                                     FED. R. GRIM.P. 32.1(a)(6); 18
                                                        .S.C. § 3143(a)(1))
14
                            Defendant.
15
16            The defendant having been arrested in this District pursuant to a warrant
17 issued bY the United States District Court for the ~'~'~-~         D'istrict of
18       ~~~'~~'T^ for alleged violations) of the terms and conditions of probation
19 or supervised release; and
20           Having conducted a detention hearing pursuant to Federal Rule of Criminal
21 !, Procedure 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
22 A. ~         The defendant has not met his/her burden of establishing by clear and
23              convincing evidence that he/she is not likely to flee if released under 18
24              U.S.C. § 3142(b) or (c). This finding is based on the following:
25                       information in the Pretrial Services Report and Recommendation
26             (         information in the violation petition and reports)
27             ()        the defendant's nonobjection to detention at this time
28              O        other:


                                                  1
      1            and/ or
     2 B.(~       The defendant has not met his/her burden of establishing by
                                                                                 clear and
     3            convincing evidence that he/she is not likely to pose a danger
                                                                                   to the
     4            safety of any other person or the community if released unde
                                                                                r 18 U.S.C.
     5            § 3142(b) or (c). This finding is based on the following:
     6            ~ ) information in the Pretrial Services Report and Recommendation
     7           (~ information in the violation petition and reports)
     8           () the defendant's nonobjection to detention at this time
 9               () other:
 10
 11       IT THEREFORE IS ORDERED that the defendant be detained
                                                                       pending the further
 12 revocation proceedings.
 13
14 Dated: ~~ nL ~~ 2D2
15                                                  United States Magistrate Judge
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               2
